                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

KIERRA SHANTA MARTIN and K.B.,                  )
                                                )
               Plaintiffs,                      )
                                                )
       v.                                       )              No. 4:19-CV-315-SNLJ
                                                )
ROBERT K. BENNETT,                              )
                                                )
               Defendant.                       )

                               MEMORANDUM AND ORDER

       Plaintiff seeks leave to proceed in forma pauperis in this civil action under the provisions

of the Civil Rights Act and criminal statute 18 U.S.C. § 242. The motion is granted. For the

following reasons, however, the Court will not issue process on plaintiff’s complaint and will

dismiss this action.

                               Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted.

To state a claim for relief, a complaint must plead more than “legal conclusions” and

“[t]hreadbare recitals of the elements of a cause of action [that are] supported by mere

conclusory statements.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).            A plaintiff must

demonstrate a plausible claim for relief, which is more than a “mere possibility of misconduct.”

Id. at 679. “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. at 678. Determining whether a complaint states a plausible claim for relief is a
context-specific task that requires the reviewing court to draw on its judicial experience and

common sense. Id. at 679.

       When reviewing a complaint under 28 U.S.C. § 1915(e), the Court accepts the well-pled

facts as true. Furthermore, the Court liberally construes the allegations.

                                          The Complaint

       Plaintiff brings this claim for civil rights violations and under criminal statute 18 U.S.C. §

242. In her statement of her claim, she states in full:

       Robert K. Bennett slander my name and told me it was going to look really pretty
       on my name. I had found the landlord on my own for me and my son, to get
       housing, because he is in state custody. So upon my research, I found Rolling
       Hill apartments, since my son be in state I told the landlord the Judge Ward a
       previous [commissioner] that was on my case at the time. And the court’s will
       need to see the lease. He did not give it to me so they subpoena him. And when
       they discover it, I guess upon discovery they found the lease had major violations.
       And I guess he took it out on me and said am going to f*** up your name. So the
       state send me to legal service, in Missouri, to a lawyer named Rob Ellington, and
       he told me the only thing he can do is get my security deposit back. I also stated
       to him I also have a state family lawyer. And I submitted him my receipts, and
       showed him how Robert the former landlord filed that I lived at that address since
       2015 which will be fraud upon the court. I kept stating to the judge and the
       lawyers, if his lease is not void it most of his contract. It makes the whole
       contract void. And he should not every took my money period, which will be
       money launder[ing]. I got off of work one day and the locks was changed. And
       he stated me and my son [clothes], belong[ings], furniture [were] gone. The
       lawyer from legal service told me good luck and never got back with me. I sent
       number of letters. No reply.


For relief, plaintiff asks the Court to “fix my name from the slander and libel” and “[compensate]

me and my son for person[al] injury my son has suffered.”

                                             Discussion

       Although plaintiff alleges she is bringing this suit under the provisions of the Civil Rights

Act and criminal statute 18 U.S.C. § 242, these statutes do not cover the claims plaintiff has

asserted. She does not assert she was denied access to any facility or housing. To the extent that

                                                  2
plaintiff is seeking the initiation of federal criminal charges against defendant under 18 U.S.C. §

242, the request is denied. Initiation of a federal criminal prosecution is a discretionary decision

within the Executive Branch and is not subject to judicial compulsion. See Ray v. United States

Dept. of Justice, 508 F. Supp. 724, 725 (E.D. Mo. 1981); 28 U.S.C. § 547(1).

       To the extent plaintiff seeks damages for defamation, slander, and libel, the complaint is

conclusory and does not state a cause of action. Plaintiff does not allege what, if anything, her

landlord said about her that was defamatory. Nor does she assert any damages arising out of

these allegedly defamatory statements. For example, she does not allege she was denied housing

or services based off defendant’s alleged defamatory statements. Plaintiff has alleged merely

that her landlord threatened to defame her name. This is not sufficient to state a plausible cause

of action. Even pro se plaintiffs are required to allege facts in support of their claims, and the

Court will not supply additional facts or construct a legal theory for plaintiff that assumes facts

that are not alleged. See Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004).

       Additionally, to the extent plaintiff seeks a refund of all her rental payments based on a

voided or voidable contract, she has not alleged how this federal court would have jurisdiction

over such a contract claim arising between citizens of the same state. See 28 U.S.C. § 1332.

This contract claim would be within the jurisdiction of the Missouri state courts.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis is

GRANTED. [ECF No. 2]

       IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28 U.S.C.

§ 1915(e)(2)(B).




                                                 3
      IT IS FURTHER ORDERED that plaintiff’s motion to appoint counsel is DENIED as

moot. [ECF No. 3]

      An Order of Dismissal will accompany this Memorandum and Order.


      Dated this 12th day of April, 2019.



                                            STEPHEN N. LIMBAUGH, JR.
                                            UNITED STATES DISTRICT JUDGE




                                            4
